Case 2:20-cv-02262-MCA-LDW Document 13-8 Filed 04/23/20 Page 1 of 1 PageID: 216




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


   UNIVERSITIES SUPERANNUATION                     Civ. Action No. 2:20-cv-2262
   SCHEME LIMITED,

                      Plaintiffs,

   v.

   PERRIGO CO., PLC, JOSEPH PAPA, and
   JUDY BROWN,

                      Defendants.

                               CERTIFICATION OF SERVICE

        I hereby certify that on April 23, 2020, service of the request for Order admitting James

 D. Wareham, Esq., James E. Anklam, Esq., Samuel P. Groner, Esq., Samuel M. Light, Esq. and

 R. David Gallo, Esq. pro hac vice on behalf of defendant Perrigo Company plc was

 accomplished pursuant to the Court’s electronic filing procedures by filing these documents

 through the ECF system.


                                                /s/ Alan S. Naar
                                             Alan S. Naar
                                             GREENBAUM, ROWE, SMITH & DAVIS LLP
                                             99 Wood Avenue South
                                             Iselin, New Jersey 08830-2712
                                             Telephone: (732) 549-5600
                                             Fax: (732) 549-1881
                                             anaar@greenbaumlaw.com
